Citation Nr: 1031803	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  08-03 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of death.


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The appellant is seeking benefits as the surviving spouse of an 
individual who had verified service in the Philippine 
Commonwealth Army from November 1941 to August 1942, and from 
August 1945 to May 1946.  Records show that the decedent was a 
prisoner of war (POW) from April 1942 to August 1942.  


This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2007 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

The appellant's claim of entitlement to service connection for 
the cause of her husband's death was previously denied by the RO 
in a May 2004 rating decision.  She did not file a timely appeal, 
and the May 2004 rating decision became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302.  

The appellant filed a request to reopen the claim in July 2007, 
and the RO denied reopening of the claim in the September 2007 
rating decision that is the subject of this appeal.  This Board 
confirmed the RO's decision to deny reopening of the appellant's 
claim of entitlement to service connection for cause of death in 
a July 2009 decision, finding that no new and material evidence 
had been presented since the last final denial in May 2004.  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In April 2010, the 
Court granted the Appellee's Motion for Remand.  In its Motion 
for Remand, VA moved the Court to vacate the Board's July 2009 
decision and remand the claim for further consideration based on 
intervening liberalizing law.  Namely, during the pendency of 
this claim, as discussed in greater detail below, VA regulations 
were amended to expand the types of disease subject to 
presumptive service connection for POWs and modify the 
requirement of a minimum length of internment. 

As the Appellee's Motion for Remand in the Court pointed out, 
where there is an intervening liberalizing law or VA issue that 
may affect the disposition of a claim, VA is required to conduct 
a de novo review of the previously denied claim.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 125-26 (2004); Spencer v. Brown, 4 
Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 
1994).  Since the appellant's claim is at least in part based on 
a substantive right created by a statutory or regulatory 
provision that did not exist at the time of the prior final 
denial, the adjudication of this claim is not a "reopening" of 
the first.  As a result, the Board has identified the appellant's 
claim as indicated on the first page, above.

Based upon the type and dates of the service reported above, it 
appears that the decedent did not meet the requirements to 
qualify as a veteran under the laws and regulations governing 
most VA benefits.  See 38 U.S.C.A. §§ 101, 107 (West 2002); 38 
C.F.R. §§ 3.1, 3.40, 3.41 (2009).  Nevertheless, for the purpose 
of the present decision, we will identify him as "the Veteran."


FINDINGS OF FACT

1.  The Veteran died in August 1983.  According to the Death 
Certificate, the cause of his death was "DOA (most probably 
myocardial infarction)."  

2.  At the time of his death, the Veteran did not have any 
service-connected disabilities.  

3.  The Veteran had verified POW status from April 1942 to August 
1942.

4.  There is no other indication, other than the notation on the 
Death Certificate, suggesting that the Veteran suffered from a 
heart disorder, and the certifying physician did not arrive at 
the Veteran's home until after he was deceased.

5.  The competent and probative evidence weighs against a finding 
that the Veteran's death was due to any incident or event in 
active service, or to a myocardial infarction.  



CONCLUSION OF LAW

The cause of the Veteran's death was not incurred in or 
aggravated by service, and cannot be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (2009).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as the effective date to be 
assigned.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed herein, the Board has identified none.

In July 2007, VA sent the appellant a letter informing her of the 
types of evidence needed to substantiate her claim and its duty 
to assist her in substantiating her claim under the VCAA.  The 
letter informed the appellant that VA would assist her in 
obtaining evidence necessary to support her claim, such as 
medical records, employment records, or records from other 
Federal agencies.  The appellant was advised that it is her 
responsibility to provide or identify, and furnish authorization 
where necessary for the RO to obtain, any supportive evidence 
pertinent to her claim.  See 38 C.F.R. § 3.159(b)(1).  Although 
no longer required, the appellant was also asked to submit 
evidence and/or information in her possession to the RO.  The 
December 2007 SOC describes how VA determines effective dates.

The Board acknowledges that the content of the July 2007 letter 
did not fully comply with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as later amended, regarding 
VA's duty to notify and assist.  However, the Board finds that 
any error in notice is non-prejudicial.  Although the appellant 
did not receive Dingess notice until after initial adjudication 
of the claim, it is clear that she was provided with the 
opportunity to participate in the processing of her claim so as 
to render any defect in notice non-prejudicial.  For example, the 
September 2007 rating decision and December 2007 SOC explained 
the basis for the RO's action, and the SOC provided her with an 
additional 60-day period to submit more evidence.  In addition, 
the appellant has demonstrated through submission of statements 
that she was aware of the type of evidence required to 
substantiate her claim.  Finally, the benefit being sought is not 
being granted in this case, so the Board will not reach the issue 
of disability rating or effective date discussed by the Court in 
Dingess.

It appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and associated 
with the claims file, and that she has not identified any other 
pertinent evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  

It is the Board's conclusion that the appellant has been provided 
with every opportunity to submit evidence and argument in support 
of her claim, and to respond to VA notices.  Moreover, the 
appellant has demonstrated knowledge of, and has acted upon, the 
information and evidence necessary to substantiate the pending 
claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 
(2007) (Court was convinced that the appellant and representative 
had demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Finally, the appellant has 
not identified any evidence which she would have submitted if 
Dingess notice had been provided earlier. 

With regard to VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), and the appellant submitted 
"buddy statements" and the Veteran's Certificate of Death.  The 
appellant did not identify any treatment providers of the Veteran 
other than the doctor who signed his death certificate, whose 
records were unavailable.  In regard to the submission (or non-
submission) of pertinent evidence, the duty to assist a claimant 
in developing evidence is not always a "one-way street."  
Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  A claimant must 
cooperate when she is asked for information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Otherwise, she denies VA evidence which might 
have helped establish her claim.  

Accordingly, we find that VA has satisfied its duty to assist the 
appellant in apprising her as to the evidence needed, and in 
obtaining evidence pertinent to her claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the appellant.  The Court of 
Appeals for Veteran Claims has held that such remands are to be 
avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection for Cause of Death

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303(a) (2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for disease that is diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order 
to prevail on the issue of service connection, there must be:  
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-connected 
disability caused the death, or substantially or materially 
contributed to cause death.  A service-connected disability is 
one that was incurred in or aggravated by active service, one 
that may be presumed to have been incurred during such service, 
or one that was proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.312.  When it is determined 
that a veteran's death was service connected, his surviving 
spouse is generally entitled to dependency and indemnity 
compensation (DIC).  See 38 U.S.C.A. § 101.

The death of a veteran will be considered as having been due to a 
service-connected disability when such disability was either the 
principal or contributory cause of death.  38 C.F.R. § 3.312(a).  
The service-connected disability will be considered the principal 
(primary) cause of death when such disability, either singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  The service-connected disability will be 
considered a contributory cause of death when it contributed so 
substantially or materially to death that it combined to cause 
death, or aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).  The debilitating effects 
of a service-connected disability must have made the decedent 
materially less capable of resisting the fatal disease or must 
have had a material influence in accelerating death.  See Lathan 
v. Brown, 7 Vet. App. 359 (1995).

There are primary causes of death which by their very nature are 
so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such cases, 
there is for consideration whether there may be a reasonable 
basis for holding that a service-connected condition was of such 
severity as to have a material influence in accelerating death.  
In such a situation, however, it would not generally be 
reasonable to hold that a service connected disability 
accelerated death unless such condition affected a vital organ 
and was of itself of a progressive or debilitating nature.  38 
C.F.R. § 3.312(c)(3), (4).

The law also provides that, in the case of a veteran who is a 
former POW, certain diseases which become manifest to a degree of 
at least 10 percent at any time after active service shall be 
considered to have been incurred in or aggravated by service.  
38 C.F.R. § 3.309.  As mentioned above, after the previous final 
May 2004 denial of the appellant's claim, the regulations 
regarding presumptive service connection for former POWs were 
revised.  

The former regulatory provisions provided for service connection 
on a presumptive basis for former POWs who developed certain 
diseases, including beriberi heart disease or ischemic heart 
disease (with localized edema during captivity), which became 
manifest to a compensable degree at any time after service.  
Those provisions applied only to former POWs who had been 
detained for not less than 30 days.  38 C.F.R. § 3.309(c) (2003).

The current regulatory provisions provide for service connection 
on a presumptive basis for former POWs who develop certain 
diseases, including atherosclerotic heart disease or hypertensive 
vascular disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive heart 
failure, and arrhythmia).  No minimum period of internment is 
required under the revised regulations, and localized edema in 
captivity need not be shown.  The requirement that the condition 
become manifest to a compensable degree at any time after 
discharge has remained.  See 38 C.F.R. § 3.309(c) (effective 
October 7, 2004); see also 69 Fed. Reg. 60,083, 60,083-60,090 
(Oct. 7, 2004).  Atherosclerotic heart disease encompasses 
arteriosclerotic heart disease, ischemic heart disease, coronary 
artery disease, and other diseases that may be described by a 
more specific diagnosis.  Id.  

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.


B.  Facts and Analysis
 
In the instant case, the appellant asserts that, as a former 
prisoner of war, the Veteran should be entitled to a presumption 
that his death from a myocardial infarction resulted from his POW 
experience in World War II.  

As noted above, the Veteran's status as a POW was verified by the 
National Personnel Records Center (NPRC).  Additionally, as 
outlined above, myocardial infarction was added as one of the 
diseases eligible for presumptive service connection in the VA 
regulations modified in 2004.  See 38 C.F.R. § 3.309(c).  Thus, 
the question before the Board is whether the evidence shows that 
the Veteran died of a myocardial infarction.   

The Veteran's certificate of death shows he died in August 1983.  
The copy of the certificate in the file is a blue, typewritten 
carbon copy on which both the cause of death and the reporting 
physician's signature have been added in original handwriting.  
The indication of cause of death states "DOA (most probably 
myocardial infarction)."  "DOA" in this context generally 
denotes "dead on arrival".  Neil M. Davis, Medical 
Abbreviations 118 (12th ed. 2005).  The claims file also contains 
a notarized certification issued by the Office of the Municipal 
Civil Registrar in Mabini, Batangas, Republic of the Philippines.  
The certification, signed in March 2003, confirms that the 
information listed on the certificate of death was found in the 
Register of Deaths, including that the cause of death was listed 
as "DOA (most probably myocardial infarction)."  

A July 1998 statement of M.G.G.C.-E., M.D., says that her 
husband, Dr. R.E., had been called to see the Veteran in August 
1993 (sic) and found him dead on arrival.  Dr. C.-E., who does 
not assert that she ever treated the Veteran during his lifetime 
or examined the Veteran posthumously, said the Veteran's death 
was probably due to myocardial infarction.  There is no evidence 
that an autopsy was performed.

The Veteran's service separation examination report, dated in May 
1946, noted evidence of pulmonary tuberculosis on X-rays, but 
noted no abnormalities of the cardiovascular system.  There is no 
indication of cardiovascular problems during the Veteran's 
military service.  

A May 2003 statement from the appellant's son stated that the 
doctor who signed the Veteran's death certificate was deceased, 
and thus, they were unable to obtain any additional medical 
records regarding the Veteran's condition at the time of his 
death.  

A September 2003 affidavit from a soldier, A.A.A., contended he 
had served with the Veteran and expressed support for the 
appellant's petition for benefits.  A.A.A. also testified at the 
September 2003 DRO hearing regarding the nature of his service 
with the Veteran.  Another affidavit, also dated in September 
2003 and signed by neighbors and friends of the Veteran, supports 
the appellant's contention regarding her husband's service in the 
United States Armed Forces.  Neither affidavit addresses the 
Veteran's cause of death or the state of his health.  

Based on the foregoing, the Board finds that the weight of the 
evidence is against a grant of service connection for cause of 
death, because the evidentiary record preponderates against a 
finding that the Veteran died from a myocardial infarction.  
There is no medical evidence of treatment, testing, or diagnosis 
of such a condition, or of cardiovascular disease.  Only the 
death certificate implies that death was from a myocardial 
infarction, and the Veteran was deceased before the certifying 
physician arrived at his home.  Therefore, a conclusion that the 
cause of death was myocardial infarction is purely speculative, 
and thus insufficient to grant service connection.  Service 
connection may not be based on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102.  See Morris v. West, 13 Vet. 
App. 94, 97 (1999) (diagnosis that appellant was "possibly" 
suffering from a disability was deemed speculative); Bloom v. 
West, 12 Vet. App. 185, 186-87 (1999) (a treating physician's 
opinion that service "could have" precipitated disability found 
too speculative).  The Court of Appeals for Veterans Claims has 
held that such statements indicate a possibility, but not a 
probability, of a nexus.  See also Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (physician's comment couched in terms of 
"may or may not" was held to be speculative); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (favorable evidence which 
does little more than suggest possibility of causation is 
insufficient to establish service connection); Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (physician's statement that the Veteran 
"may" have had pertinent symptoms also implied "may or may 
not," and was deemed speculative).  Moreover, there is no other 
medical evidence indicating that the Veteran was suffering from a 
heart condition either during his military service or at any time 
thereafter up until his death.  

The Board recognizes the sincerity of the appellant's belief that 
the Veteran's death was caused by a myocardial infarction he 
incurred in service.  Moreover, the Federal Circuit Court has 
held that, in certain situations, lay evidence can even be 
sufficient with respect to establishing medical matters such as a 
diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007), the Federal Circuit commented that competence 
to establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See also Davidson v. 
Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may 
comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Furthermore, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of 
issues which involve medical knowledge, such as the diagnosis of 
a disability and the determination of medical etiology, requires 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

In the present case, the appellant has not been shown to have the 
requisite medical knowledge to determine whether a myocardial 
infarction was responsible for the Veteran's death.  Here, the 
cause of the Veteran's death has not been established, and 
indeed, cannot be established by the appellant's lay statements.  

Although the Board is sympathetic to the appellant's loss of her 
husband, who served his country bravely, there is a lack of 
competent evidence to warrant a favorable decision.  The 
preponderance of the evidence is against the claim, and there is 
no reasonable doubt to resolve in the appellant's favor.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 
(1990). 


ORDER

Service connection for cause of death is denied.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


